DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 12/31/2020. Claims 1-3 and 5-21 are pending in the case. Claim 4 has been cancelled. Claim 21 has been added. Claims 1, 12, and 20 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. Applicant argues that Drudanovic does not disclose computing a pruning criterion for each neuron in at least a portion of the plurality of neurons based on the first-order gradients, wherein the pruning criterion indicates a change in the accuracy of the trained neural network when the neuron is removed from the trained neural network, as is now recited in the independent claims. While Applicant’s technique for arriving at a pruning criterion appears to be different from that discussed in Drudanovic, Drudanovic’s method does discuss, in paragraph 18, using the use of adjusting and multiplying the weights to determine the weights of which nodes contribute to the accuracy of the output. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12, 15, and 19-21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Durdanovic et al. (U.S. Pat. App. Pub. No. 2017/0337472, hereinafter Durdanovic).

As to independent claim 1, Durdanovic discloses:
A neural network pruning system, comprising (Abstract):
a processor configured to (Fig. 3 et seq., processor 302):
receive first-order gradients of a cost function relative to values of a layer parameter for a trained neural network, wherein each value is associated with a neuron of a plurality of neurons included in the trained neural network (Figure 2, perform backward pass. Paragraph 21, block 204 then performs a backward pass, B = GxW, where G is a gradient input to the array of weights W, providing the back-propagated gradient B. Paragraph 18, fallen below a threshold indicating how much weights contribute to the accuracy of the output);
compute a pruning criterion for each neuron in at least a portion of the plurality of neurons based on the first-order gradients, wherein the pruning criterion indicates a change in accuracy of the trained neural network when the neuron is removed from the trained neural network (Figure 2, weight attrition 208. Paragraph 21, block 206 performs a learning pass ΔW = IxG, which adjusts the 
identify at least one neuron in the portion that, according to the pruning criterion computed for the at least one neuron, indicates a lowest change compared with changes indicated by the pruning criteria computed for other neurons in the portion (Figure 2, weight value below threshold 210. Paragraph 22, block 210 determines whether any block of weight values have dropped below a threshold contribution to the output (e.g., 10%). Paragraph 18, fallen below a threshold indicating how much weights contribute to the accuracy of the output); and
remove the at least one neuron from the trained neural network to produce a pruned neural network (Figure 2, prune 212).

As to dependent claim 8, Durdanovic discloses the layer parameter is a weight (Figure 2, weight attrition 208. Paragraph 21, block 206 performs a learning pass ΔW = IxG, which adjusts the weights in the weight array by ΔW. Paragraph 22, after performing the learning pass, the weights are driven toward zero in block 208 by multiplying the weights by an attrition factor a that is less than zero (e.g., a=0.9999)).

As to dependent claim 10, Durdanovic discloses the at least one neuron includes neurons in the portion having changes below a threshold value (Figure 2, weight value below threshold 210. Paragraph 

As to independent claim 12, Durdanovic discloses:
A computer-implemented method, comprising (Abstract):
receiving first-order gradients of a cost function relative to values of a layer parameter for a trained neural network, wherein each value is associated with a neuron of a plurality of neurons included in the trained neural network (Figure 2, perform backward pass. Paragraph 21, block 204 then performs a backward pass, B = GxW , where G is a gradient input to the array of weights W, providing the back-propagated gradient B. Paragraph 18, fallen below a threshold indicating how much weights contribute to the accuracy of the output);
computing a pruning criterion for each neuron in at least a portion of the plurality of neurons based on the first-order gradients, wherein the pruning criterion indicates a change in accuracy of the trained neural network when the neuron is removed from the trained neural network (Figure 2, weight attrition 208. Paragraph 21, block 206 performs a learning pass ΔW = IxG, which adjusts the weights in the weight array by ΔW. Paragraph 22, after performing the learning pass, the weights are driven toward zero in block 208 by multiplying the weights by an attrition factor a that is less than zero (e.g., a=0.9999). Paragraph 18, fallen below a threshold indicating how much weights contribute to the accuracy of the output);
identifying at least one neuron in the portion that, according to the pruning criterion computed for the at least one neuron, indicates a lowest change compared with changes indicated by the pruning criteria computed for other neurons in the portion 
removing the at least one neuron from the trained neural network to produce a pruned neural network (Figure 2, prune 212).

As to dependent claim 15, Durdanovic discloses the trained neural network is a convolutional neural network (Paragraph 14, convolutional neural networks (CNNs)).

As to dependent claim 19, Durdanovic discloses the layer parameter is a weight (Figure 2, weight attrition 208. Paragraph 21, block 206 performs a learning pass ΔW = IxG , which adjusts the weights in the weight array by ΔW. Paragraph 22, after performing the learning pass, the weights are driven toward zero in block 208 by multiplying the weights by an attrition factor a that is less than zero (e.g., a=0.9999)).

As to independent claim 20, Durdanovic discloses:
A non-transitory, computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform steps comprising (Abstract. Paragraph 27):
receiving first-order gradients of a cost function relative to values of a layer parameter for a trained neural network, wherein each value is associated with a neuron of a plurality of neurons included in the trained neural network (Figure 2, perform backward pass. Paragraph 21, block 204 then performs a backward pass, B = GxW , where G is a gradient input to the array of weights W, providing the back-propagated gradient B. 
computing a pruning criterion for each neuron in at least a portion of the plurality of neurons based on the first-order gradients, wherein the pruning criterion indicates a change in accuracy of the trained neural network when the neuron is removed from the trained neural network (Figure 2, weight attrition 208. Paragraph 21, block 206 performs a learning pass ΔW = IxG, which adjusts the weights in the weight array by ΔW. Paragraph 22, after performing the learning pass, the weights are driven toward zero in block 208 by multiplying the weights by an attrition factor a that is less than zero (e.g., a=0.9999). Paragraph 18, fallen below a threshold indicating how much weights contribute to the accuracy of the output);
identifying at least one neuron in the portion that, according to the pruning criterion computed for the at least one neuron, indicates a lowest change compared with changes indicated by the pruning criteria computed for other neurons in the portion (Figure 2, weight value below threshold 210. Paragraph 22, block 210 determines whether any block of weight values have dropped below a threshold contribution to the output (e.g., 10%). Paragraph 18, fallen below a threshold indicating how much weights contribute to the accuracy of the output); and
removing the at least one neuron from the trained neural network to produce a pruned neural network (Figure 2, prune 212).

As to dependent claim 21, Durdanovic discloses the first-order gradients are computed during training of the trained neural network and stored in a memory (Figure 2, blocks 204 and 210, gradient is performed for the backward pass during training. Figure 3, memory 304).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Durdanovic in view of Wierzynski (U.S. Pat. App. Pub. No. 2017/0024641).

claim 2, the rejection of claim 1 is incorporated.
Durdanovic does not appear to expressly teach the trained neural network is a trained using a first dataset that is general before being trained using a second dataset that is specific.
Wierzynski teaches the trained neural network is a trained using a first dataset that is general before being trained using a second dataset that is specific (Figure 6. Paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the CNN transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

As to dependent claim 3, Durdanovic teaches the first-order gradients are computed while the… neural network is trained… (Figure 2, block 214. Paragraph 14, during training, the present embodiments reduce the size of all weights between each iteration).
Durdanovic does not appear to expressly teach trained using the second dataset.
Wierzynski teaches trained using the second dataset (Figure 6. Paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the CNN transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

As to dependent claim 13, the rejection of claim 12 is incorporated.
Durdanovic does not appear to expressly teach the trained neural network is a trained using a first dataset that is general before being trained using a second dataset that is specific.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the CNN transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

As to dependent claim 14, Durdanovic teaches the first-order gradients are computed while the… neural network is trained… (Figure 2, block 214. Paragraph 14, during training, the present embodiments reduce the size of all weights between each iteration).
Durdanovic does not appear to expressly teach trained using the second dataset.
Wierzynski teaches trained using the second dataset (Figure 6. Paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the CNN transfer learning techniques of Wierzynski to allow for incremental learning where the original training set is no longer available (see Wierzynski at paragraph 34).

Claims 5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Durdanovic in view of Li et al. (Li, H., Kadav, A., Durdanovic, I., Samet, H. and Graf, H.P., 2016. Pruning filters for efficient convnets. arXiv preprint arXiv:1608.08710., hereinafter Li).

As to dependent claim 5, the rejection of claim 1 is incorporated.

Durdanovic does not appear to expressly teach absolute value.
Li teaches absolute value (Section 3.1 absolute weights).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the pruning techniques of Li to accelerate the use of the CNN (see Li at abstract).

As to dependent claim 16, the rejection of claim 12 is incorporated.
Durdanovic teaches computing the pruning criterion comprises taking an… value of the layer parameter scaled by the first-order gradient corresponding to the value(Paragraph 21, block 206 performs a learning pass ΔW = IxG, which adjusts the weights in the weight array by ΔW).
Durdanovic does not appear to expressly teach absolute value.
Li teaches absolute value (Section 3.1 absolute weights).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the pruning techniques of Li to accelerate the use of the CNN (see Li at abstract).

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Durdanovic in view of Augasta et al. (Augasta, M. Gethsiyal, and T. Kathirvalavakumar. "A novel pruning .

As to dependent claim 6, the rejection of claim 1 is incorporated.
Durdanovic teaches computing the pruning criterion comprises… the layer parameter scaled by the first-order gradient corresponding to the value over input channels and dimensions of a convolution kernel (Paragraph 21, block 206 performs a learning pass ΔW = IxG, which adjusts the weights in the weight array by ΔW).
Durdanovic does not appear to expressly teach summing a square of the layer parameter.
Augasta teaches summing a square of the value of the layer parameter (Page 244, paragraph 1, an iterative pruning algorithm to find the most appropriate network size. This method solves a linear system by least squares identification algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the pruning techniques of Augasta to optimize the structure of the neural network (see Augasta at abstract).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Durdanovic does not appear to expressly teach the layer parameter is an activation value.
Augasta teaches the layer parameter is an activation value (Abstract, significant measure which is calculated by the Sigmoidal activation value of the node and all the weights of its outgoing connections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques 

As to dependent claim 17, the rejection of claim 12 is incorporated.
Durdanovic teaches computing the pruning criterion for comprises… the layer parameter scaled by the first-order gradient corresponding to the value over input channels and dimensions of a convolution kernel (Paragraph 21, block 206 performs a learning pass ΔW = IxG, which adjusts the weights in the weight array by ΔW).
Durdanovic does not appear to expressly teach summing a square of the layer parameter.
Augasta teaches summing a square of the value of the layer parameter (Page 244, paragraph 1, an iterative pruning algorithm to find the most appropriate network size. This method solves a linear system by least squares identification algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the pruning techniques of Augasta to optimize the structure of the neural network (see Augasta at abstract).

As to dependent claim 18, the rejection of claim 12 is incorporated.
Durdanovic does not appear to expressly teach the layer parameter is an activation.
Augasta teaches the layer parameter is an activation (Abstract, significant measure which is calculated by the Sigmoidal activation value of the node and all the weights of its outgoing connections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques .

Claims 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Durdanovic in view of Han et al. (Han, Song, Jeff Pool, John Tran, and William Dally. "Learning both weights and connections for efficient neural network." In Advances in neural information processing systems, pp. 1135-1143. 2015., hereinafter Han).

As to dependent claim 9, the rejection of claim 1 is incorporated.
Durdanovic does not appear to expressly teach the processor is further configured to perform fine-tuning on the pruned neural network.
Han teaches the processor is further configured to perform fine-tuning on the pruned neural network (Abstract, finally, we retrain the network to fine tune the weights of the remaining connections.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the convolutional neural network (CNN) pruning techniques of Durdanovic to include the pruning techniques of Han to create more efficient neural networks by reducing the storage and computation requirements of neural networks (see Han at abstract).

As to dependent claim 11, the rejection of claim 1 is incorporated.
Durdanovic does not appear to expressly teach the at least one neuron comprises a predetermined percentage of all of the neurons in the trained neural network.
Han teaches the at least one neuron comprises a predetermined percentage of the plurality of neurons (Section 3.2, Dropout ratio).
.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126